In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights on the ground of mental illness, the mother appeals from an order of fact-finding and disposition of the Family Court, Kings County (Elkins, J.), dated December 2, 2005, which, after a hearing, inter alia, terminated her parental rights and transferred guardianship and custody of the subject child to the Jewish Child Care Association of New York and the Commissioner of Social Services of the City of New York for the purpose of adoption.
Ordered that the order of fact-finding and disposition is affirmed, without costs and disbursements.
Contrary to the mother’s contention, the Family Court properly found that there was clear and convincing evidence that she is presently and for the foreseeable future unable, by reason of mental illness, to provide proper and adequate care for the subject child (see Social Services Law § 384-b [4] [c]; Matter of Dederia S.C., 26 AD3d 375 [2006]; Matter of Karyn Katrina D., 19 AD3d 592, 592-593 [2005]; Matter of Erica D., 294 AD2d 435, 436 [2002]). After interviewing the mother and reviewing her medical records, a psychologist testified that the mother suffers from “schizoaffective disorder, bipolar type” and “personality disorder, not otherwise specified.” The psychologist opined that due to the nature of the illness, the mother’s lack of insight about her illness, and her inability to act in accordance with her child’s needs due to her illness, the child, if *561returned to the mother, would be at risk of being neglected in the present and in the foreseeable future. This evidence supported the Family Court’s findings (see Matter of Karyn Katrina D., supra at 593; Matter of Winston Lloyd D., 7 AD3d 706, 707 [2004] ; Matter of Danielle C., 6 AD3d 530, 531 [2004]; Matter of Heather Rose R., 301 AD2d 530 [2003]).
The mother’s remaining contentions are without merit. Spolzino, J.E, Skelos, Covello and Balkin, JJ., concur.